UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* GREEKTOWN SUPERHOLDINGS, INC. (Name of Issuer) SERIES A-1 COMMON STOCK, $0.01 PAR VALUE (Title of Class of Securities) (CUSIP Number) June 30, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [x] Rule 13d-1(c) [ ] Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 392485108 13G Page 2 of 12 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [ ] (b) [x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands 5. SOLE VOTING POWER NUMBER OF 0 SHARES 6. SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 7. SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] (SEE INSTRUCTIONS) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.2% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. 392485108 13G Page 3 of 12 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) BRIGADE CAPITAL MANAGEMENT, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [ ] (b) [x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5. SOLE VOTING POWER NUMBER OF 0 SHARES 6. SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 7. SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] (SEE INSTRUCTIONS) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.2% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 392485108 13G Page 4 of 12 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) DONALD E. MORGAN, III 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [ ] (b) [x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. 5. SOLE VOTING POWER NUMBER OF 0 SHARES 6. SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 7. SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] (SEE INSTRUCTIONS) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.2% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 392485108 13G Page 5 of 12 Item 1 (a). Name of Issuer: Greektown Superholdings, Inc. (the "Issuer") Item 1 (b). Address of Issuer's Principal Executive Offices: 555 East Lafayette, Detroit, Michigan 48226 Item 2 (a). Name of Person Filing: This statement is being filed by the following persons with respect to the shares of Series A-1 Common Stock ("Common Stock") of the Issuer directly owned by Brigade Leveraged Capital Structures Fund Ltd. ("Brigade LCSF"): (i) Brigade Capital Management, LLC, a Delaware limited liability company ("Brigade CM") and investment adviser to Brigade LCSF; (ii) Donald E. Morgan, III, an individual ("Morgan") and a managing member of Brigade CM and a director of Brigade LCSF; and (iii) Brigade LCSF, a Cayman Islands exempted company Brigade LCSF, Brigade CM and Morgan are sometimes individually referred to herein as a "Reporting Person" and collectively as the "Reporting Persons." A portion of the funds managed by Brigade LCSF were provided by each of Brigade Leveraged Capital Structures Fund LP ("Feeder Fund A") and Brigade Leveraged Capital Structures Offshore Ltd. ("Feeder Fund B", and, together with Feeder Fund A, the "Feeder Funds") through the Feeder Funds' investments in Brigade LCSF. CUSIP No. 392485108 13G Page 6 of 12 Item 2 (b). Address of Principal Business Office or, if None, Residence: Address for Brigade CM and Morgan: c/o Brigade Capital Management, LLC 399 Park Avenue, Suite 1600 New York, NY 10022 Address for Brigade LCSF: c/o Ogier Fiduciary Services (Cayman) Limited 89 Nexus Way Camana Bay Grand Cayman KY1-9007 Cayman Islands Item 2 (c). Citizenship: Brigade LCSF – Cayman Islands Brigade CM – Delaware Morgan – U.S.A. Item 2 (d). Title of Class of Securities: Series A-1 Common Stock, $0.01 par value Item 2 (e). CUSIP Number: Item 3. Not applicable. CUSIP No. 392485108 13G Page 7 of 12 Item 4. Ownership. For Brigade LCSF, Brigade CM and Morgan (a) Amount beneficially owned: 12,876shares of Preferred Stock (b) Percent of class: 9.2% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 12,876 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 12,876 CUSIP No. 392485108 13G Page 8 of 12 Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. See Exhibit 2 attached hereto. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 392485108 13G Page 9 of 12 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:July 9, 2010 BRIGADE CAPITAL MANAGEMENT, LLC /s/ Donald E. Morgan, III Signature Donald E. Morgan, III/Managing Member Name/Title BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD. /s/ Donald E. Morgan, III Signature Donald E. Morgan, III/Director Name/Title DONALD E. MORGAN, III /s/ Donald E. Morgan, III Signature CUSIP No. 392485108 13G Page10 of 12 EXHIBIT INDEX Exhibit 1. Joint Filing Agreement as required by Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Exhibit 2. List of Members of Group [Missing Graphic Reference] CUSIP No. 392485108 13G Page 11 of 12 Exhibit 1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing statements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other entities or persons, except to the extent that he, she or it knows or has reason to believe such information is inaccurate. Date:July 9, 2010 BRIGADE CAPITAL MANAGEMENT, LLC /s/ Donald E. Morgan, III Signature Donald E. Morgan, III/Managing Member Name/Title BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD. /s/ Donald E. Morgan, III Signature Donald E. Morgan, III/Director Name/Title DONALD E. MORGAN, III /s/ Donald E. Morgan, III Signature CUSIP No. 392485108 13G Page 12 of 12 Exhibit 2 Members of Group Brigade Leveraged Capital Structures Fund Ltd. Brigade Capital Management, LLC Donald E. Morgan, III SK 25
